Citation Nr: 1302590	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  04-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder disability, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for residuals of a neck injury, to include as secondary to the Veteran's service-connected disabilities. 

3.  Entitlement to service connection for residuals of a back injury, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1954 to August 1956. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2004 and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review. 

The Veteran's claim first came before the Board in March 2006, at which time it was remanded for further development.  Review of the record indicates that the RO or Appeals Management Center (AMC) in Washington, DC, substantially complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, in a July 2007 decision the Board denied the Veteran's claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court). 

In December 2008 the Court granted a joint motion by the Veteran and VA General Counsel, thereby vacating the Board's July 2007 decision and remanding the case for readjudication in compliance with the joint motion. 

In February 2010 the Board issued another decision, again denying the Veteran's claim.  The Veteran subsequently appealed that determination to the Court, which in November 2011 vacated the Board's February 2010 decision and once again remanded the case for readjudication. 

When this case was most recently before the Board in August 2012, it was decided in part, as the Board denied entitlement to service connection for residuals of a right shoulder injury on a direct basis, and remanded in part for additional evidentiary development.  The case has since been returned to the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows diagnosis of right shoulder strain; however, this disability is not linked by competent evidence to service or a service-connected disability.

2.  The evidence shows diagnosis of cervical degenerative arthritis; however, this disability is not linked by competent evidence to service or a service-connected disability.

3.  The evidence shows diagnosis of lumbar degenerative arthritis; however, this disability is not linked by competent evidence to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated by active military service; and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012). 

2.  The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated by active military service; and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

3.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service; and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Merits of the Claims 

The Veteran contends that his right shoulder, neck, and back were injured when he was thrown down the stairs three times in service while on guard duty in January 1955.  The Board notes that the Veteran is service-connected for his left shoulder, bilateral knees, right hip, chronic headaches, and bilateral temporomandibular joint dysfunction (TMJ) as a result of his 1955 in-service injury.

The Board notes that the Veteran's service treatment records were lost in a fire-related incident.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Credibility 

At the outset, the Board notes that the Veteran's allegations and reported history regarding his right shoulder, neck, and back are simply not credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Historically, the Veteran filed his claims in November 2002; he first filed for service connection for residuals from the in-service accident in June 1993.  In June 1993, the Veteran only claimed service connection for the knee, shoulder, and hip.  A medical history report in approximately 1978 shows that the Veteran reported back trouble of 10 years duration, approximately more than a decade after service. In that same medical history report, the Veteran did not answer whether he had ever been treated for a spine disorder and did not report any injury to his back, service or otherwise. 

Post-service medical records show complaints of bilateral shoulder, neck, and back pain beginning in the late 1970's, more than 20 years after his discharge from service.  Of the records dated during the 1970's, none of them indicate that the Veteran reported injuring his right shoulder, neck, and back in service. 

With regards to his neck and back complaints, the Veteran does not begin to allege they were related to service until March 1993, more than 30 years after his discharge from service.  Even then, the Veteran was inconsistent.  At a July 1993 VA examination, the Veteran provided detailed information regarding the injury.  He reported that he was called in to break up a fight and was thrown down a flight of stairs twice, which injured his knees, right hip, and the left shoulder.  At that time, the Veteran did not mention any injuries to his right shoulder, neck, or back; no complaints were made regarding any current symptomatology of his right shoulder, neck, and back.  Moreover, in a record dated in April 1994, in addition to his allegedly injuring his back in service, he also reported that he injured his back while farming when he was run over by a cow. 

A report of contact with the Veteran dated in February 2003 reveals that the Veteran again reported that he injured his knee, hip, and shoulder when he was thrown down the stairs; no mention was made of a right shoulder, neck, or back injury.  Lay statements dated in April 2003 by M.M., L.P., B.H., and A.C. reflect that all had known the Veteran for a considerable amount of time and that the Veteran had been injured while in the military.  Specifically, L.P., B.H., and A.C. indicated that, since his service discharge, he had difficulty with his knee, hip, and shoulder as a result of his in-service injury; no mention was specifically regarding the right shoulder, or of any neck or back difficulties. 

A general VA medical examination in October 2004 indicates that the examiner opined the Veteran to not be a strong historian.  The Veteran indicated that he felt that most of his symptoms were age-related, in the form of aches and pains.  No diagnoses of his right shoulder, neck, or back were made.  The examiner indicated that attempts to obtain responses from the Veteran to address more specific details were unsuccessful.  Another general VA medical examination in October 2005 shows that the Veteran reported that he injured his knees, left shoulder, right hip, and that his headaches and head injury started in the 1955 incident; no mention was made of right shoulder, his neck, or back. 

Based on the above, the Board finds that the Veteran is not credible regarding his allegations related to his right shoulder, neck, and back.  The evidence shows that the Veteran has been inconsistent.  The Veteran's own reports of the accident differ depending on what he is claiming and when he makes the report.  When he initially filed his claim for residuals from the in-service incident, he only claimed service connection for the knee, left shoulder, and hip.  Although he gave a detailed report of the injury at the July 1993 VA examination, he failed to identify any symptomatology of the right shoulder, neck, or back.  The February 2003 report of contact also shows that he only mentioned injuring his knee, hip, and shoulder in the accident; the Veteran did not claim bilateral shoulders, or his neck or back.  He has claimed different injuries at different times, all purportedly from the same accident.  Moreover, the Board finds the fact that the October 2004 examiner found the Veteran to not be a strong historian weighs heavily against his credibility.  As the Veteran is claiming disabilities resulting from an in-service injury in 1955, the Veteran's failure to be a strong historian, in light of the years that have passed since the in-service accident and his claim, is persuasive in weighing against his credibility. 

Regardless of whether the Veteran is purposely providing a false history or unintentionally doing so because of the passage of time since the accident, the ultimate conclusion is that his statements are simply not credible evidence.  Because of the inconsistency, the Board finds that the appellant's allegations have limited, if any, probative value. 

Law and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a) (3); 3.309(a) (2012). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As indicated previously, the Veteran's service treatment records are unavailable.  As such, the Board is required to provide a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).  However, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.   

Records from the William Beaumont Army Hospital in Fort Bliss, Texas, show that the Veteran was on medical hold from January 22, 1955, to March 23, 1955; the records do not indicate what conditions the Veteran was treated for. 

Post-service medical records reflect that in approximately 1978 the Veteran complained of neck and back pain.  Dr. M.N., M.D., indicated in a July 2004 statement that he began treating the Veteran in July 1978 for complaints of chronic low back pain.  In March 1993, the Veteran reported back pain and stated that he had such for 30 years as a result of an injury in the Armed Forces.  In April 1994, x-rays of the Veteran's back revealed numerous degenerative changes with multiple spurring between the vertebral bodies.  In December 2001, VA treatment records show complaints of back pain and a diagnosis of arthritis, especially in the back, was noted.  April 2003 statements submitted by M.M., L.P., B.H., and A.C. reflect that all had known the Veteran for a considerable amount of time and that the Veteran had been injured while in the military.  Specifically, L.P., B.H., and A.C. indicated that, since his service discharge, he had difficulty with his knee, hip, and shoulder as a result of his in-service injury.  The statements do not indicate that the Veteran had neck or back complaints.  In February 2004, a note from J.L., M.D. shows complaints of back pain.  The assessment was ankylosing spondylitis versus DISH syndrome.  X-rays of the Veteran's back taken the same month showed degenerative changes throughout the entire thoracic spine and degenerative changes were also noted to be partially visible in the inferior portion of the cervical spine as well.  There was no acute compression or spondylolisthesis identified. 

The Veteran was afforded a VA examination in April 2004.  His claims file was reviewed.  The examiner noted that the claims file showed that the Veteran was in William Beaumont hospital, but there were no clinical entries concerning any injuries or illnesses.  Following examination, the Veteran was diagnosed with mechanical, cervical, and lumbar strain.  The examiner opined that it was at least as likely as not that the Veteran's back and neck problems were related to his military service.  The rationale was that the evidence showed that the Veteran was in William Beaumont hospital; there were a number of entries in his post-service medical records showing back and neck pains going back to many years; and the Veteran stated that he had some buddy statements.  The VA examiner opined that, with at least some minimal supportive documentation concerning a consistent past history, even in light of having no actual medical records of a hospitalization at William Beaumont in 1955, it would appear at least as likely as not that, based on the Veteran's comments and those few items in the claims file, that the Veteran did have an actual injury to the back and neck when he was thrown down some stairs.  The VA examiner also stated that if an opinion were based on true and actual documentation alone, it would appear less likely because the Veteran had no specific medical documentation or fact noted in the claims file concerning a visit of 123 days to the William Beaumont Army Medical Center. 

A July 2004 statement, from Dr. M.N., who had treated the Veteran since July 1978 for low back pain among other complaints, stated that the Veteran had related most areas of pain to an incident in Korea where he was on guard duty in the Army and had to stop a fight and was seriously injured after being tossed down stairs three times.  Dr. M.N. also noted that the Veteran's 1978 X-rays demonstrated advanced degenerative joint disease at each level of the spine from L1 to S1 and spondylolisthesis at the L5 level.  He stated that such were consistent with the injuries the Veteran received in the Army.  An August 2004 VA x-ray of the back showed cervical spine and lumbar spine changes consistent with DISH; multi-level cervical degenerative facet changes and uncalcified vertebral hypertrophy most pronounced at C3-C4 where mild lateral neural foramen impingement was present bilaterally; mild lumbar degenerative facet changes at L4-5 and L5-S1.  T.H., D.C. indicated in a December 2005 statement that the Veteran had been under his chiropractic care since March 2005 for generalized back pain. 

In response to the Board's most recent August 2012 remand, the Veteran was afforded a VA examination in September 2012 in which the examiner noted diagnoses of cervical spine degenerative arthritis, lumbar spine degenerative arthritis, bilateral chronic rotator cuff tears, severe degenerative change, and bilateral acromioclavicular joints.  The Veteran reported that he had neck and back pain since the 1950's, that both shoulders were injured in service, that he experiences an uncomfortable sensation and difficulty lifting his shoulders high in the air, and that he felt his neck, back, and shoulders were injured when he fell down the stairs while on guard duty.  After review of the claims file and examination of the Veteran, the VA examiner opined that neck, back, and right shoulder disabilities were more likely than not secondary to osteoarthritis which occurs when the cartilage that cushions the ends of the bones in joints deteriorates over time; when the cartilage wears down completely, bone on bone develops causing pain.  The examiner stated that this often is a normal aging process but accelerates under certain conditions, especially with labor intensive jobs and obesity.  

The September 2012 examiner also opined that the neck, back, and shoulder disorders were less likely than not caused or have been aggravated by any of the Veteran's service-connected conditions as there was no evidence found that his disorders were secondary to his service-connected knees, thigh, left shoulder, or jaw nor were they aggravated by these conditions.  The examiner also stated that records note the Veteran has his first right knee replacement in 2003.  The examiner opined that since that time there had been no evidence of acceleration of his conditions of his neck, shoulder, or back; that the Veteran likely had diffuse osteoarthritis of his neck, back, and shoulder.  The examiner based this opinion on medical principles that osteoarthritis happens to all people over time, but in the Veteran's case he had increased risk for osteoarthritis due to extreme obesity, his advancing age, and due to the fact that he labored on a farm for many years.  The examiner concluded that the evidence available did not support the claim of the Veteran's neck, back, and shoulders due to his service-connected conditions.

Here, there is evidence that the Veteran has disabilities of his right shoulder, neck, and back.  With regards to presumptive service connection, the Board notes that there is x-ray evidence of degenerative changes.  However, the record fails to show that he manifested arthritis of the shoulder, neck or back to a degree of 10 percent within one year following his service discharge in August 1956.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Turning to the issue of direct service connection, the record does not show that the Veteran injured his shoulder, neck, and back during his in-service incident.  Without credible evidence of an in-service injury to his shoulder, neck, and back, there can be no nexus to his service.  As a general matter, lay statements as to something as observable as a fall down stairs or experiencing pain are competent, and such statements would be sufficient lay evidence of in-service injury, especially with missing service treatment records, if those statements were credible.  Here, for the reasons detailed above, the Veteran's statements that he incurred such a fall are competent and credible, but his statements that he injured his right shoulder, neck, and back in that fall are not credible, and are not entitled to any weight.  

The Board acknowledges the Veteran's contentions that he has residuals of a right shoulder, neck, and back injury as related to his service-connected disabilities. 

As noted above, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); however, the September 2012 VA examiner found no evidence that the Veteran's disorders were secondary to his service-connected knees, thigh, left shoulder, or jaw nor were they aggravated by these conditions.  Instead, the examiner related the shoulder, neck, and back disabilities to osteoarthritis caused by extreme obesity, his advancing age, and due to the fact that he labored on a farm for many years.

The Board finds the September 2012 VA examiner's opinions probative and persuasive evidence as they are supported by the evidence of record.

The Board acknowledges that the Veteran is competent to testify what he experienced, see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); he is not competent to testify regarding the diagnosis or causation of a disability.  There is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value. 

As discussed in detail above, the Board does not find the Veteran's lay statements regarding injuring his shoulder, neck, and back during the 1955 in-service injury to be credible.  The Board does not doubt that the Veteran was thrown down a flight of stairs in 1955.  As noted earlier, service connection has been granted for left shoulder, bilateral knees, right hip, chronic headaches, and TMJ as residuals to the injuries sustained as a result of the Veteran's reported in-service fall down the stairs.  The Board therefore finds that the Veteran is credible as to the report of his in-service fall down the stairs, especially as the record does show that the Veteran was hospitalized in January through March 1955.  Therefore, there is support for finding that there was an in-service injury. 

However, the Board does not find the Veteran's lay statements regarding injuring his shoulder, neck, and back in the fall to be credible.  While the Veteran is competent to testify regarding what he felt during the fall, the Board does not find him to be credible as discussed in detail above.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, supra. 

To support his contentions, the Veteran submitted statements from his wife, friend, and son.  The Veteran's wife, in an August 1993 statement indicated that he had back pain as a result of an injury.  Also, in a November 2003 statement, B.J. indicated that he met the Veteran in 1957 and that the Veteran had been injured while in the service.  He stated that the Veteran walked with a limp when he came home from service, and that the Veteran was treated in the 1970's for back and knee pain.  As noted above, the record does show that the Veteran was treated in the 1970's for back pain; however, that was more than a decade after service and is not probative evidence as to the incurrence of a back injury in service.  Finally, the Board notes that in August 2004, the Veteran's son submitted a statement in which he indicated that the Veteran informed him that he injured his neck, back, knees, and shoulder in an in-service brawl and has had problems with such joints since that time.  However, as these lay statements were from people who were not witnesses to the in-service injury and were based on the Veteran's self-report of injuries to the neck and back, which is not credible, the Board accords no probative weight to such statements.  They are not probative evidence that the Veteran actually injured his shoulder, neck and back in service. 

The Board's finding that no injury to the shoulder, neck and back was incurred in service is further supported by the lapse of time between service and the first treatment for his disabilities.  Here, it is not merely a lack of treatment, but a definitive showing in the medical evidence that the Veteran himself dated his symptoms to long-after service during treatment provided before his VA claim for these conditions, and it was only with his claims that he began to relate a different story.  Based on his inconsistencies, there is no credible evidence of continuity of symptomatology. 

The Board acknowledges that the April 2004 VA examiner diagnosed mechanical, cervical, and lumbar strain and stated that it was at least as likely as not that the Veteran's neck and back problems resulted from his in-service incident.  As noted above, the VA examiner opined that, with at least some minimal supportive documentation concerning a consistent past history, even in light of having no actual medical records of a hospitalization at William Beaumont in 1955, it would appear at least as likely as not that, based on the Veteran's comments and those few items in the claims file, that the Veteran did have an actual injury to the back and neck when he was thrown down some stairs.  However, the VA examiner stated that if an opinion were based on true and actual documentation alone, it would appear less likely because the Veteran had no specific medical documentation or fact noted in the claims file concerning a visit of 123 days to the William Beaumont Army Medical Center.  Therefore, the VA examiner reported that the opinion had to be based on the Veteran's comments and the few entries that gave minimal support to his claim. 

The Board also acknowledges that in his July 2004 statement, Dr. M.N. related the Veteran's back disability to his military service, by opining that the Veteran's 1978 x-rays, that demonstrated advanced degenerative joint disease at each level of the spine from L1 to S1 and spondylolisthesis at the L5 level, were consistent with the injuries the Veteran received in the Army. 

The Board notes that it must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

For the following reasons, the Board finds that the opinions offered by the April 2004 VA examiner and Dr. M.N. to not be persuasive.  Specifically, as discussed in detail above, the Board has determined that the Veteran's report of in-service injuries to his shoulder, neck and back are not credible; therefore, any medical opinion based on such history is not persuasive evidence. 

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion. Id. at 179.  In Kowalski, the Court declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran.  Id. at 432-33.  (Emphasis in original).  In Coburn, the Court held that the Board erred in failing to assess the Veteran's credibility in reporting the statements to the medical examiner.  Id. at 433. 

However, for the reasons discussed in detail above, the Board determines that the Veteran is not credible with regard to his reported injuries to his shoulder, neck and back.  As such, while the April 2004 VA examiner and Dr. M.N. related the Veteran's neck and back disorders to his in-service fall, the Board accords no probative weight to such opinions since they were based on the Veteran's reported history, which is not credible.  See Kowalski, supra. 

Additionally, while the Veteran and April 2004 VA examiner noted that the Veteran had buddy statements that supported his claims, the Board observes that April 2003 statements submitted by M.M., L.P., B.H., and A.C. reflect that all had known the Veteran for a considerable amount of time and that the Veteran had been injured while in the military.  Specifically, L.P., B.H., and A.C. indicated that, since his service discharge, he had difficulty with his knee, hip, and shoulder as a result of his in-service injury.  As such, those statements are not probative as to the question of whether the Veteran injured his shoulder, neck and back in service. 

The April 2004 VA examiner and Dr. M.N. have offered opinions that, in essence, relate the Veteran's neck and back disorders to his in-service fall down the stairs.  However, such opinions are not persuasive evidence as they are unsupported by the preponderance of the evidence and appear to be based on history supplied by the Veteran.  Moreover, as discussed previously, the Board has determined that the Veteran's report of in-service injuries to the shoulder, neck and back as a result of a fall down the stairs is not credible.  Therefore, any medical opinion based on such history is not persuasive.  As such, the Board is not bound to accept the April 2004 VA examiner's or Dr. M.N.'s opinion.  Black v. Brown, 5 Vet. App. 177 (1993); Swann, supra; Reonal, supra; Guimond v. Brown, 6 Vet. App. 69   (1993); Pond v. West, 12 Vet. App. 341 (1999).  As such, there is no persuasive medical opinion demonstrating the existence of a current shoulder, neck or back disability that is causally or etiologically related to any disease, injury, or incident in service.  Moreover, there is no persuasive medical opinion linking a current shoulder, neck, or back disability to another service-connected disability.

The Board has also considered the lay statements offered by the Veteran and others; however, such is not competent evidence since laypersons are not qualified to render an opinion concerning medical causation.  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Absent persuasive evidence of a causal nexus between the Veteran's claimed shoulder, neck and back disorders and service, he is not entitled to service connection. 

In sum, although the Veteran is competent to testify about being thrown down the stairs, he is not credible with regards to his reported shoulder, neck and back injuries incurred in service.  The only evidence of record that supports the conclusion that the Veteran did injure his shoulder, neck and back in service are his own statements and statements based on the Veteran's reported history by people who were not present during the actual in-service fall in 1955.  As such, the Board finds that there is no probative evidence that shows that the Veteran injured his shoulder, neck and back in service.  With no probative evidence of an injury and with no persuasive evidence linking the Veteran's shoulder, neck and back disabilities to service or to another service-connected disability, service connection is not warranted. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for residuals of shoulder, neck and back injuries, to include as secondary to the Veteran's service-connected disabilities, are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012). 

II. The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure the error in the timing of notice"). 

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in July 2003, before the AOJ's initial adjudication of the claims, and again in August 2006.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the Veteran's claims, any timing errors have been cured by the RO's subsequent actions.  Id.) 

Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records, Social Security Administration (SSA) records, and secured VA examinations in furtherance of his claims.  VA also made multiple attempts to obtain his service treatment records, or other service-related records that would tend to corroborate his claim.  In May 1997, NPRC reported that the Veteran's service treatment records were fire-related.  Thereafter, in an August 1997 letter to the Veteran, he was informed that VA did not have his service treatment records and responses received from NPRC indicated that such were destroyed in the fire of 1973.  The Veteran was further advised that VA was able to obtain copies of the morning reports from the William Beaumont Army Hospital for the time period from January 1 through March 23, 1955; however, such did not give a medical diagnosis or injuries.  Copies of the reports were provided to the Veteran.  No additional service medical records have been received or identified.

A VA opinion with respect to the issues on appeal was obtained in September 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 


ORDER

Entitlement to service connection for residuals of a right shoulder injury is denied. 

Entitlement to service connection for residuals of a neck injury is denied. 

Entitlement to service connection for residuals of a back injury is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


